                     Case 17-50758-LSS      Doc 57     Filed 10/23/18   Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                              )
                                                   )   Chapter 11
F-SQUARED INVESTMENT                               )
MANAGEMENT, LLC, et al.,                           )   Case No. 15-11469 (LSS)
                                                   )   Jointly Administered
                           Debtors                 )
                                                   )
Craig Jalbert, in his Capacity as Trustee for F2   )
Liquidating Trust,                                 )
                                                   )
                               Plaintiff           )
        v.                                         )
                                                   )
Agnes Carol McClelland                             )   Adv. Pro No. 17-50718-LSS
Ann Aghababian                                     )   Adv. Pro No. 17-50719-LSS
Charles Hart                                       )   Adv. Pro No. 17-50722-LSS
Geordie McClelland                                 )   Adv. Pro No. 17-50755-LSS
George McClelland                                  )   Adv. Pro No. 17-50758-LSS
Graham Hart                                        )   Adv. Pro No. 17-50767-LSS
Hazel McClelland                                   )   Adv. Pro No. 17-50772-LSS
Jacquelyn McClelland                               )   Adv. Pro No. 17-50786-LSS
Lindsay Hart                                       )   Adv. Pro No. 17-50849-LSS
Lindsay McClelland                                 )   Adv. Pro No. 17-50850-LSS
McClelland Irrevocable Grantor Trust               )   Adv. Pro No. 17-50854-LSS
Quinn McClelland Hart                              )   Adv. Pro No. 17-50859-LSS
                                                   )
                               Defendants          )
                                                   )

                DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

             Defendants George McClelland, Charles Hart, Geordie McClelland, Graham Hart, Hazel

  McClelland, Jacquelyn McClelland, Lindsay Hart, McClelland Irrevocable Grantor Trust, Quinn

  McClelland Hart, Lindsay McClelland, Agnes Carol McClelland, and Ann Aghababian

  (collectively, the “Defendants”) hereby move for partial summary judgment pursuant to Federal

  Rule of Civil Procedure 56, made applicable to this adversary proceeding by Bankruptcy Rule

  7056, denying the Trustee’s claims that the “Tax Distributions” at issue are recoverable as




  IMPAC 5966187v.1
                   Case 17-50758-LSS     Doc 57     Filed 10/23/18     Page 2 of 2




fraudulent transfers. There exists no genuine issue of material fact, and Defendants are entitled to

judgment as a matter of law.

        In support of their motion, Defendants have filed contemporaneously herewith the

Memorandum in Support of Motion for Partial Summary Judgment by Defendants.

 Dated: October 23, 2018                        POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                                /s/ R. Stephen McNeill
                                                Jeremy W. Ryan (DE Bar No. 4057)
                                                R. Stephen McNeill (DE Bar No. 5210)
                                                D. Ryan Slaugh (DE Bar No. 6325)
                                                1313 North Market Street, Sixth Floor
                                                P.O. Box 951
                                                Wilmington, DE 19801
                                                Telephone: (302) 984-6000
                                                Facsimile: (302) 658-1192
                                                Email: jryan@potteranderson.com
                                                         rmcneill@potteranderson.com
                                                         rslaugh@potterandercon.com

                                                -and-

                                                Joseph A. Foster
                                                MCLANE MIDDLETON, PROFESSIONAL
                                                ASSOCIATION
                                                900 Elm Street, P.O. Box 326
                                                Manchester, NH 03105-0326
                                                Telephone: (603) 628-1175
                                                Facsimile: (603) 625-5650
                                                Email: joseph.foster@mclane.com

                                                Counsel for George McClelland, Charles Hart,
                                                Geordie McClelland, Graham Hart, Hazel
                                                McClelland, Jacquelyn McClelland, Lindsay Hart,
                                                McClelland Irrevocable Grantor Trust, Quinn
                                                McClelland Hart, Lindsay McClelland, Agnes
                                                Carol McClelland and Ann Aghababian




IMPAC 5966187v.1
